Citation Nr: 0112919	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  94-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$7,414, to include the issue of whether the overpayment was 
properly created and assessed against the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1948 to November 
1952.  He died in November 1988.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1992 decision by the Committee on 
Waivers and Compromises (Committee) of the Detroit, Michigan 
RO.  In October 1995, March 1999, and February 2000, this 
matter was remanded by the Board to the RO for further 
development.


FINDINGS OF FACT

1.  In her 1989 application for VA death pension benefits, 
the appellant reported that she was receiving interest income 
in an amount which was less than the amount which she was 
actually receiving.  

2.  The appellant was awarded VA improved death pension 
benefits based on the income she reported in her 1989 
application, effective April 1989; the appellant was notified 
of such and was notified that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner.  

3.  In subsequent eligibility verification reports (EVRs), 
the appellant did not fully report her interest income.  

4.  The appellant verified that she received $2,484 in 
interest income beginning in 1989, which was a considerably 
greater amount than the amounts she had previously reported.  

5.  The RO retroactively reduced the appellant's VA improved 
death pension benefits effective April 1, 1989, so as to 
reflect the receipt of the $2,484 in interest income 
beginning in 1989.

6.  The retroactive reduction in the appellant's VA improved 
death pension benefits effective April 1, 1989, resulted in 
the creation of an overpayment in the amount of $7,414.

7.  The overpayment of improved death pension benefits was 
not due to the appellant's fraud, misrepresentation or bad 
faith.

8.  The creation of the debt was solely the appellant's 
fault, with no fault on the part of VA.  

9.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the 
appellant received pension benefits at a rate higher than 
that which she was entitled to receive.

10.  The appellant would be unjustly enriched if the benefits 
were not recovered since failure to make restitution would 
result in unfair gain to the appellant.

11.  The appellant did not change her position to her 
detriment and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  

12.  There is no financial hardship in this case.  





CONCLUSION OF LAW

1.  The appellant's improved death pension benefits were 
properly reduced to reflect the receipt of additional 
interest income beginning April 1, 1989.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).

2.  The overpayment of improved death pension benefits was 
not due to fraud, misrepresentation or bad faith of the 
appellant; however, recovery of the overpayment of VA 
improved death pension benefits in the amount of $7,414 would 
not be against equity and good conscience and, therefore, is 
not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the appellant was notified of the reasons and bases of 
the denial of her claim in the November 1992 Committee 
decision, the April 1993 statement of the case, the October 
1995 Board remand decision, the July 1998 supplemental 
statement of the case, the March 1999 Board remand decision, 
the February 2000 Board remand decision, and in numerous RO 
letters.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
appellant's representative indicated that additional evidence 
could perhaps be procured directly by VA from certain 
financial institutions; however, the appellant was requested 
on numerous occasions to submit this information as she is 
authorized to do so.  VA cannot do so on its own.  In fact, 
she was requested to submit such information pursuant to the 
Board's remand decisions.  She failed to take any action in 
that regard.  The Board concludes the discussions in the 
Committee decision, statement of the case, supplemental 
statement of the case, Board remand decisions, and letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As noted, this case was remanded three times to 
develop the record and to provide the appellant the notice of 
pertinent evidence for her claim.  The appellant has not 
fully complied with action requested of her in the remand 
decisions.  Conversely, the RO complied with actions 
requested of the RO.  While VA has a duty to assist appellant 
in the development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  There is 
sufficient evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran died in November 1988.  In March 1989, the 
appellant applied for VA death benefits.  In her application, 
she indicated that she had $15,150 worth of stocks/bonds.  
She indicated that her sole source of monthly income was from 
dividends/interest in the amount of $60.47.  In a May 1989 
letter, the RO informed the appellant that although she had 
listed having $15,150 net worth, she only listed her income 
as being $60.47.  Accordingly, the RO requested that she 
submit her bank statements to support this information.  In 
response, the appellant submitted a copy of her 1988 Interest 
Income Statement for tax purposes which showed $192.12 in 
interest income.  She indicated that this interest income was 
from an account which was under her names as well as in the 
names of her children.  She also submitted two bank 
statements which showed total income for 1988 of $240.

In July 1989, the appellant was awarded VA improved death 
pension benefits based on her report of annual income of 
$240, effective April 1, 1989.  She was provided a VA Form 
21-8767, which, in pertinent part, notified her that it was 
her responsibility to fully notify VA of all of her income 
and any changes thereto in a prompt manner.  

In May 1990, an EVR was received from her in which she showed 
that her total income for the period of April 1, 1989 to 
March 31, 1990 was $187.74 in interest/dividends payments; 
and for the period of April 1, 1990 to March 31, 1991, was 
expected to be $190 in interest/dividends payments.  She also 
indicated that she had over $2,400 in cash or in the bank.  
In May 1990, the RO notified her of adjustments to her 
improved death pension benefits based on her EVR.  She was 
again provided a VA Form 21-8767 and was informed that it was 
her responsibility to fully notify VA of all of her income 
and any changes thereto in a prompt manner.

In May 1991, another EVR was received in which she reported 
that her total income for the period of April 1, 1990 to 
March 31, 1991 was $4 in interest/dividends payments; and for 
the period of April 1, 1991 to March 31, 1992, was expected 
to be $0 in interest/dividends payments.  She also indicated 
that she only had $100 in cash or in the bank.  In June 1991, 
the RO notified her of adjustments to her improved death 
pension benefits based on her EVR.  She was again provided a 
VA Form 21-8767 and was informed that it was her 
responsibility to fully notify VA of all of her income and 
any changes thereto in a prompt manner.

In November 1991, the appellant verified that during 1989, 
she actually received $2,484 in interest income.  This amount 
is much higher than the amount of interest income that she 
had previously reported in the record.

The following year, the appellant failed to submit an EVR.  
In March 1992, the RO informed her that she needed to do so.  
In April 1992, the RO notified the appellant that the RO 
proposed to reduce her VA benefits.  

In June 1992, an EVR was received.  The appellant reported 
that her total income for the period of April 1, 1991 to 
March 31, 1992 was $2,142.36 in interest/dividends payments; 
and for the period of April 1, 1992 to March 31, 1993, was 
expected be $2,000 in interest/dividends payments.  She also 
indicated that she had $12,488.10 in cash or in the bank.  
The appellant indicated that her savings income had increased 
in 1991. 

In a July 1992 letter, the RO informed the appellant that her 
VA improved death pension benefits had been retroactively 
adjusted in light of her recent EVR.  

Thereafter, the appellant was notified that an overpayment in 
the amount of $7,414 was created when the retroactive 
adjustment in her VA improved death pension benefits was 
undertaken.  

In October 1992, a financial status report was received from 
the appellant which showed, in pertinent part, monthly 
interest income f $167.  She did not list her assets.  In 
November 1992, she requested a waiver of the recovery of the 
overpayment at issue.  She indicated that the securities were 
held under her name as well as two of her children's names.  

The appellant's request for a waiver of recovery of the 
overpayment was referred to the Committee.  In November 1992, 
the Committee considered the appellant's claim for waiver.  
The Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  However, the Committee further determined that 
recovery of the overpayment of VA death pension benefits in 
the amount of $7,414 would not be against equity and good 
conscience.  The Committee determined that the appellant was 
at fault in the creation of the overpayment because she had 
had more income from interest payments beginning in 1989 than 
she had reported to VA.  Accordingly, the Committee found 
that the appellant had received improved death pension 
benefits at a rate to which she was not entitled due to this 
extra income.  It was further noted that the appellant had 
not fully completed her financial status report and had not 
listed her assets and, as such, a finding of financial 
hardship could not be made.  

The appellant appealed this determination.  She indicated 
that the sources of her monthly income were from VA benefits 
and her interest payments.  She indicated that the interest 
bearing accounts were in her name as well as in the names of 
her two children.  She also indicated that part of these 
savings were in two IRAs from which she could not make any 
withdrawals until she was 59 and 1/2 years.  

In October 1995, the Board remanded this case to the RO for 
the RO to develop the issue of whether the overpayment was 
properly created and assessed against the appellant.

In January 1996, the appellant's son and daughter verified 
that they were joint owners on three of the appellant's 
securities accounts.  

In October 1997, a financial status report was received from 
the appellant in which she indicated that she had $168.62 in 
monthly income from an interest bearing IRA; that her monthly 
expenses were $170 (she only listed $50 for food and $120 for 
utilities and heat); that she had $200 in assets.  

In a July 1998 supplemental statement of the case, the RO 
addressed the creation issue.  The RO noted that, in 1989, 
the appellant indicated that she had interest income of $60 
and a net worth of over $15,000.  The RO further noted that 
the appellant submitted bank information showing total income 
for 1988 of $240.  This reported income was the basis for her 
award of VA death pension benefits.  The RO indicated that 
between 1989 and 1991, her net income decreased from $15,000 
to $100.  Thereafter, the RO verified that the appellant 
confirmed that she had actually received $2,484 in unearned 
income beginning in 1989.  Based on this information, the RO 
used this income to retroactively reduce her award effective 
April 1, 1989, the date of the commencement of her award.  
This action resulted in the overpayment of $7,414.  The RO 
set forth a paid and due audit showing what the appellant was 
paid from April 1, 1989 through April 1, 1992 versus what she 
was entitled to receive during that time period.  This audit 
explained in financial figures how the overpayment was 
derived.  

In March 1999, the Board remanded this case again essentially 
to provide the appellant with an opportunity to submit 
information regarding how much interest she actually received 
during the period in which the overpayment was created.  

In July 1999, the RO informed the appellant that she could 
submit information regarding the interest income which was 
generated in 1989 and thereafter.  In August 1989, the 
appellant verified again that she had received $2,484 in 
unearned income, but that these were joint accounts with her 
two children.  

In February 2000, the Board again remanded this case in order 
to provide the appellant an opportunity to specify how much 
interest she received from the joint accounts.  In April 
2000, the appellant indicated that she had no further 
information to provide.  She provided the account numbers and 
requested that the RO contact personnel from the institutions 
holding the accounts for more information.  In addition, the 
appellant's representative indicated that VA could procure 
this information.  However, the Board notes that the 
appellant was notified in the Board's remand decisions and 
from the RO on numerous occasions that she would have to 
submit the financial information in question herself as she 
has the authority to do so.  The appellant verified on more 
than one occasion that she did in fact receive the interest 
income in question, although she maintained that her children 
were joint owners of the accounts.  The appellant was 
informed that if she did not indicate how much money she 
received from these accounts, the entire amount of money 
disbursed would be considered to have been received by her 
(whether or not her children's names were on the accounts).  
The appellant failed to indicate how much money she received, 
and, as such, the Board considers that she received the 
entire amount of money disbursed.  


Creation

As noted above, the appellant has verified on more than one 
occasion that she initially received $2,484 in interest 
income in 1989 which she did not report until years later.  

Under the provisions of 38 C.F.R. § 3.271 (2000), payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2000).  
Interest income is not excluded under 38 C.F.R. § 3.272 
(2000).  The rate at which the claimant may be paid pension 
is reduced by the amount of the claimant's countable annual 
income.  38 C.F.R. § 3.23 (2000).  

In her application for VA improved pension benefits, the 
appellant did not fully report her interest income.  
Likewise, after she was awarded VA improved death pension 
benefits, she did not report all of her interest income even 
though she was notified that it was her responsibility to do 
so.  When the appellant verified that she had received 
additional interest income beyond what she initially 
reported, her VA improved pension benefits were retroactively 
reduced.  The Board finds that this action was proper as 
interest income is not excluded under 38 C.F.R. § 3.272 
(2000), and, thus, must be included in calculating the 
appellant's annual income in order to ascertain her proper 
pension rate.  

As noted, the appellant verified on more than one occasion 
that she did in fact receive the interest income in question, 
although she maintained that her children were joint owners 
of the accounts.  The appellant was informed that if she did 
not indicate how much money she received from these accounts, 
the entire amount of money disbursed would be considered to 
have been received by her.  The appellant failed to indicate 
how much money she received, and, as such and as noted above, 
the Board considers that she received the entire amount of 
money disbursed.  

In light of the foregoing, the Board finds that the RO 
properly reduced the appellant's VA improved death pension 
benefits in light of the appellant's additional income, 
effective April 1, 1989.  


Waiver

The Board agrees with the determination by the Committee that 
there was no fraud, misrepresentation, or bad faith on the 
appellant's part with respect to the creation of the 
overpayment at issue.  However, the Committee further 
determined that recovery of the overpayment of VA improved 
death pension benefits in the amount of $7,414 would not be 
against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  As indicated above in 
detail, the appellant did not fully report her interest 
income on her application for VA benefits or thereafter in 
her EVRs.  She verified that she received interest income 
which she did not initially report.  The appellant reported 
incorrect income on her application and reported incorrect 
(lower) income on her subsequent EVRs even though she was 
notified to report her income fully.  Accordingly, the Board 
finds that the appellant was solely at fault in the creation 
of the overpayment at issue.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received more benefits than she was entitled to receive.  As 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  Likewise, there is no indication that the 
appellant's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The most recent financial status report of record 
dated in October 1997, showed that the appellant had $168.62 
in monthly income from an interest bearing IRA; that her 
monthly expenses were $170 (she only listed $50 for food and 
$120 for utilities and heat); that she had $200 in assets.  
She did not report any debts.  Even though it would appear 
that the appellant underreported her expenses in her 
financial status report, since that time, her finances have 
improved as the appellant has been awarded Social Security 
benefits.  In addition, in her most recent EVR dated in May 
2000, she indicated that she had over $7,900 in an IRA.  
Based on this information, showing income (and considering 
assets) greater than debts, the Board is unable to conclude 
that there is financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The overpayment of improved death pension benefits, in the 
calculated amount of $7,414 was properly created and assessed 
against the appellant and she is not entitled to a waiver of 
the recovery of this overpayment. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

